Judgment, Supreme Court, New York County (Albert Williams, J.), rendered on March 29, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent indeterminate terms of 4 tí to 9 years’ imprisonment, unanimously affirmed.
The defendant was convicted following a "buy-and-bust” operation, during which he sold five vials of cocaine to an undercover officer. At summation, the prosecutor challenged the credibility of the defendant who had taken the stand referring to "tailored testimony” and defendant’s "story” three times. Calling the defense a "story” falls within acceptable bounds. (People v Rivera, 158 AD2d 344). The use of the term "tailored testimony” under these circumstances constitutes harmless error (People v Figueroa, 161 AD2d 486, lv denied 76 NY2d 856).
We discern no error with respect to the court’s Sandoval ruling. Concur—Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.